Citation Nr: 1223695	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for orthopedic left arm disability claimed as due to Department of Veterans Affairs (VA) surgical treatment in February 1978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to March 1955 and from November 1956 to June 1957.

This case has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for orthopedic left arm disability claimed as due to Department of Veterans Affairs (VA) surgical treatment in February 1978 ("1151 claim").

A Travel Board hearing was held at the RO in February 1999 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the February 1999 retired from the Board, the Veteran was provided with an opportunity for another Board hearing before a different Veterans Law Judge.  Although the Veteran initially requested another Board hearing before a different Veterans Law Judge in February 2006 correspondence, he subsequently withdrew this request in September 2006 correspondence.  See 38 C.F.R. § 20.704 (2011).

In February 1999, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board denied the Veteran's 1151 claim in January 2001.  Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in May 2001.  The Court granted the Joint Motion later in May 2001, vacating and remanding the Board's January 2001 decision.

The Board denied the Veteran's 1151 claim again in April 2003.  The Veteran again timely appealed to the Court.  In a July 2005 decision, the Court vacated and remanded the Board's April 2003 decision.  The Board then remanded the Veteran's 1151 claim to the RO/AMC in January and December 2006 and in November 2007.

The Board denied the Veteran's 1151 claim again in October 2009.  Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion with the Court in September 2010.  The Court granted the Joint Motion in October 2010, vacating and remanding the Board's October 2009 decision.

In February 2011, the Board again remanded the Veteran's 1151 claim to the RO/AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran did not experience any additional disability as a result of VA surgical treatment in February 1978.

2.  The competent evidence shows that the Veteran's current manifestations of his claimed left arm pain are the natural progress of his initial left arm fracture in 1977 and not an unforeseeable result of VA surgical treatment in February 1978.

3.  The competent evidence shows that the Veteran's February 1978 surgery successfully treated his left arm fracture, the fracture is now healed, and his current complaints of left arm pain, swelling, and lack of supination and strength are due to the natural progress of a 1977 fracture and are not due to the February 1978 surgery.



CONCLUSION OF LAW

The criteria for entitlement to compensation for left arm disability claimed as a result of VA surgical treatment in February 1978, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. § 3.358 (1995); 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.358 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February and July 2007, January 2008, April 2011, and March 2012, VA notified the appellant of the information and evidence needed to substantiate and complete his 1151 claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence demonstrating that he experienced additional disability as a result of VA surgical treatment in February 1978 and noted other types of evidence he could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's 1151 claim.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in all of the VCAA notice letters issued to the Veteran, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Board notes that VA could not have provided the Veteran with pre-adjudication VCAA notice because the currently appealed rating decision was issued in May 1995, well before the VCAA's enactment.  Because the Veteran's 1151 claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  As noted elsewhere, although the Veteran initially requested a new Board hearing before a different Veterans Law Judge after the Veterans Law Judge who held the February 1999 hearing retired from the Board, he subsequently withdrew his new Board hearing request.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

Pursuant to multiple remands issued by the Board and the Court, VA has attempted to obtain the Veteran's complete Social Security Administration (SSA) records.  A copy of an October 1992 SSA disability award decision is of record.  In February 2000, SSA notified VA that there were no records available for the Veteran because they had been destroyed pursuant to SSA's record retention schedule.  The Board observes in this regard that, in response to a request for his SSA records, the Veteran informed VA in April 2000 that he had been awarded both Supplemental Security Income (SSI) and Social Security Disability benefits (SSD).  In response to additional requests for the Veteran's complete SSA records, SSA notified VA in April and May 2011 that no records were available because they had been destroyed pursuant to SSA's record retention schedule.  The Veteran was asked to provide copies of any SSA records which were in his possession in August 2011 correspondence from the RO; he did not respond.  The RO formally determined in November 2011 that the Veteran's SSA records were unavailable and any further attempts to obtain these records would be futile.  The Board agrees.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to compensation under 38 U.S.C.A. § 1151 for orthopedic left arm disability claimed as due to VA surgical treatment in February 1978.  The Veteran informed the Board at the outset of the hearing that he wanted to withdraw his current power of attorney and proceed without representation.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which demonstrated that he experienced additional disability as a result of VA surgical treatment in February 1978, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  And, as noted in the Introduction, although the Veteran initially requested a new Board hearing before a different VLJ after the VLJ who held his hearing had retired from the Board, he subsequently withdrew his request for a new Board hearing.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which addressed the contended causal relationship between VA surgical treatment in February 1978 and additional left arm disability which allegedly resulted from such treatment.  The Veteran's service representative has asserted in various communications with VA that the Veteran has not been provided with an adequate VA examination with respect to the 1151 claim.  The Veteran's representative alleged in a June 2012 Brief that the VA examiner's opinion obtained in November 2011 concerning the Veteran's 1151 claim was inadequate.  The representative also specifically contended that the November 2011 opinion did not comply with prior remand directives.  Having reviewed the November 2011 VA examiner's opinion concerning the Veteran's 1151 claim, and having reviewed the multiple prior Board and Court remands on this matter, the Board finds that the representative's argument concerning the adequacy of the November 2011 VA examiner's opinion is without merit because the VA examiner complied with the terms of the Board's most recent remand.  

In advancing an argument concerning the adequacy of the November 2011 VA examiner's opinion, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the November 2011 opinion.

Recent Federal Circuit precedent also suggests that VA may rely upon the November 2011 VA opinion in adjudicating the Veteran's 1151 claim.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his representative has identified or submitted any evidence or argument that the VA examiner who provided the November 2011 VA opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between VA surgical treatment provided to the Veteran in February 1978 and the additional left arm disability which allegedly resulted from this treatment.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the November 2011 VA examiner (or any other VA examiner) prior to relying on the November 2011 VA opinion in adjudicating the Veteran's 1151 claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who provided the November 2011 VA opinion was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the November 2011 VA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his February 1978 VA surgical treatment and the additional left arm disability that allegedly resulted from such treatment.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's 1151 claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board is particularly sensitive to additional delays in adjudicating the Veteran's 1151 claim as it has been in appellate status since 1996.

The evidence of record includes VA and private medical records, including all of the available treatment records concerning the Veteran's surgery at a VA Medical Center in February 1978 and a VA examiner's opinion dated in November 2011 which addresses the contended causal relationship between the Veteran's VA surgical treatment in February 1978 and the additional left arm disability which allegedly resulted from this treatment.  After review of this opinion, the Board finds that it provides competent, non-speculative evidence regarding the claimed etiology of the Veteran's additional left arm disability experienced following his February 1978 surgery.  Thus, the Board finds that an examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


38 U.S.C.A. § 1151 Claim

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 for left arm disability, claimed as due to VA surgical treatment in February 1978.  The Veteran specifically contends that, following VA surgery to repair a broken left arm in February 1978, he experienced additional left arm pain, swelling, and lack of supination and strength which, in his view, resulted from this surgery.  He also contends that, but for VA surgical treatment in February 1978, he would not have experienced any additional left arm disability.

The Board observes initially that the criteria for evaluating 1151 claims were revised during the pendency of this appeal.  Because the former criteria for evaluating 1151 claims are more favorable to the Veteran, the Board finds that they are applicable to this claim.  Under the regulations in effect when the Veteran filed his 1151 claim in 1995, 38 C.F.R. § 3.358 provided that additional disability due to VA treatment was compensable.  See 38 C.F.R. § 3.358 (1995).  These regulations also provided that a determination as to additional disability must be based on comparison of the claimant's physical condition immediately prior to the VA treatment with the subsequent physical condition resulting from the VA treatment.  Id.  Compensation was not payable in 1995 for the continuance or natural progress of disease or injuries for which VA treatment was authorized.  Compensable additional disability was defined in 1995 as disability which is actually the result of the VA treatment at issue and not merely coincidental therewith.  See 38 C.F.R. §§ 3.358 (b), (c) (1995).  Compensation under 38 U.S.C.A. § 1151 also was not payable in 1995 for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the Veteran.  Necessary consequences were defined in 1995 as those certain to result from, or intended to result from, the examination or medical or surgical treatment administered.  Id.

From the plain language of this statute and the implementing regulations effective in 1995, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) the disability/additional disability is not the continuance or natural progress of the disease or injury for which VA hospitalization, treatment, surgery, examination, or training was authorized.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for orthopedic left arm disability, claimed as due to VA surgical treatment in February 1978.  The Veteran contends that he experienced additional left arm disability (which he characterized as pain, swelling, and lack of supination and strength) as a result of VA surgery to repair a left arm fracture in February 1978.  The competent evidence is against these assertions, however.  It shows instead that any additional disability which the Veteran experienced following February 1978 VA surgical treatment was the continuance of the natural progress of a left arm fracture which was treated surgically in February 1978.  A review of the claims file shows that, on private outpatient treatment in August 1977, the Veteran complained of pain to the left forearm since he fell off of a bike.  Physical examination showed he was neurovascularly intact, good finger motion, and tender and swollen to the mid-third of the left radius.  X-rays showed a comminuted fracture of the shaft of the left radius.  The Veteran was treated with a closed reduction long arm cast.  X-rays taken after the cast was applied showed that his left arm was in good position.  The diagnosis was comminuted fracture of the shaft of the left radius.

The Veteran was hospitalized at a VA Medical Center between February 10-16, 1978, and had open reduction internal fixation (ORIF) of a re-fracture of a radial mid-shift fracture of the left arm with application of bone graft.  It was noted that the Veteran had sustained a closed radial shaft fracture when he fell off of a ladder in August 1977.  Although the Veteran initially was offered ORIF of the fracture at the time of this initial injury, he "elected to have close treatment of the fracture due to financial considerations."  His left arm fracture was treated for 10 weeks in a long arm plaster cast and, when the cast was removed, "the fracture appeared to [be] united."  The Veteran re-fractured his left arm on February 4, 1978, "when he sustained a fall."  He had been admitted to the VA Medical Center for ORIF with application of bone graft to the re-fracture site.  

Physical examination of the left upper extremity prior to surgery in February 1978 showed that it was neurovascularly intact, the skin was closed, all musculotendon units were intact, pronation-supination "could not be done on the forearm due to acute pain due to the re-fracture," and full left elbow extension and flexion.  The Veteran reported that "ever since the time that he was removed from his long arm plaster in October, 1977, that he had lacked full pronation-supination of the left forearm."  A bone graft was obtained from the left iliac crest.  The Veteran did well post-operatively.  On the second post-operative day, the range of motion of the left forearm was intact with supination to zero degrees and pronation to 90 degrees.  Post-operative x-rays "revealed that there may be some angulatory deformity in the internal fixation of [the Veteran's] radius."  It also was noted that:

At the time of surgery, the alignment of the 2 portions of the radius appeared to be anatomic, however, there were spikes of bone as there would be from a recent fracture to insure the alignment.  This has been explained to [the Veteran] that he may not obtain full pronation-supination, but he states that he has never had full pronation-supination since his original injury.

The discharge diagnoses included re-fracture of previous fracture of the left radial mid-shaft.

The Board notes that, although there are several VA examination reports from a Dr. Dimond in the claims file, these reports will not be detailed in this decision as the Court admonished the Board in prior remands not to use the information contained in Dr. Dimond's examination reports to avoid the appearance of unfairness towards the Veteran in adjudicating his 1151 claim.

On private disability evaluation with Leyton E. Jump, M.D., in October 1992, the Veteran's complaints included recurrent swelling of the dorsum of the left hand with aching over the lateral elbow condyle.  The Veteran reported that he had fractured his left radius in 1975 and had ORIF with a bone transplant from his left hip.  He also reported that he had been assured by his surgeons that "he would 'be as good as normal.'"  The Veteran stated that, following this surgery, he experienced a loss of rotation in the left wrist, a loss of nearly 60 degrees of supination in the left wrist "and never regained that," and some decreased motion of the radial and ulnar deviation of the left wrist.  He had been able to continue working until 18 months earlier when he developed swelling, crepitation, and pain over the dorsum of the left forearm "more localized to the area of the surgical metallic plate."  He developed this pain after 1 hour of heavy lifting and missed the next day's work because of this persistent left wrist pain and swelling.  

Physical examination in October 1992 showed rotation of the left forearm significantly decreased in supination at 30 degrees.  "At this point there appears to be almost a locking."  X-rays showed the metallic plate securing the dorsal aspect of the radium "may be impinging on the ulnar during this rotatory movement."  Both elbows had full flexion and extension.  Both shoulders had full abduction, rotation, and motion "without pain or complications."  There was weakness of left wrist flexion "with a breakaway component that may suggest a neuropathy or factitious testing."  Left wrist extension was mildly weak and produced aching "in the joining of the flexor tendon and muscle body and in the lateral elbow epicondyle."  There was 2+ palpable crepitation in the mid-portion of the dorsal left forearm "with active movement of the left wrist or extension and flexion of the fingers.  When he does this forcibly, there is pain in this area."  The Veteran was able to anterior flex his fingers 4 inches from the floor "and this is performed without pain."  X-rays of the left forearm showed a long metallic surgical fixation device over the mid-portion of the radius which was "quite a thick wide plate and appear[s] to approach the ulna very closely" and "what appear to be normal bony structures in the elbow and wrist."  The diagnoses included tenosynovitis of the dorsal left forearm and extensor muscle group "probable 18 month duration," metallic fixation of the dorsal left radius in 1975, a loss of forearm supination rotation most likely secondary to internal radial fixation device in 1975.

In a May 1995 opinion, a VA examiner (other than Dr. Dimond) stated that she had reviewed reports in the claims file concerning the Veteran's left arm fracture "which at [the] time of ORIF refracture was noted to be angulated.  This radical angulation was most probably related to the initial 1977 radial [fracture] and casting and was not related to VA treatment in 1978."

Private x-rays of the Veteran's left forearm taken in November 2001 showed a prior ORIF of a mid-radial fracture which "appears well-healed" and a surgical plate which "remains in position."

In testimony at his February 1999 Board hearing, the Veteran disputed certain information listed in the February 1978 surgical report.  See Board hearing transcript dated February 23, 1999, at pp. 5-6.  He asserted that he had been assured that the February 1978 surgery would result in "restoring the complete use of my left arm.  I was promised this in no uncertain terms."  Id., at pp. 6.  He also testified that he had experienced left arm pain as a result of his February 1978 VA surgical treatment.  Id., at pp. 7.

On VA muscles examination in June 2002, the Veteran's complaints included marked decreased function in the left arm with restricted range of motion and pronation and supination of the wrist following 1978 left arm surgery.  The Veteran also complained of chronic pain and progressive weakness and numbness in the left arm since this surgery with these symptoms worsening in the previous 4-5 years.  The Veteran reported that, following surgery, "he has never been able to fully go back to work as a result of the problems."  He complained further of intermittent swelling over the area of the surgical scar, especially with use, and some left shoulder pain "which is noticeable with movement and use of the shoulder."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he fell in 1978 and broke his left arm.  After being placed in a left arm cast, he returned to work 6 weeks after this injury.  The Veteran also stated that, 6 months after this injury, "he tripped and fell again on the left arm after the case was removed and this resulted in a refracture of the arm."  After being told that an ORIF procedure "would allow him to go right back to work," the Veteran had this surgery.

Physical examination in June 2002 showed elevation of the left shoulder with some muscle contraction spasms, tenderness to palpation of the left posterior shoulder, elbow, and neck, no crepitus in the joints of the shoulder, elbow, or wrist, a significantly restricted range of motion "that appears to be primarily limited by pain in the shoulder," and "some structural limitation in the pronation/supination [on] wrist flexion and extension."  There was a well-healed surgical scar "with some local area swelling" of 3 centimeters x 1 centimeter (cm) in the dorsal distal aspect of the left forearm which was tender to palpation.  There was atrophy of the left arm "possibly secondary to disuse or denervation."  There was 4/5 weakness of the left wrist flexions with extensors.  Grip strength was 5/5.  "There is currently a pain component that is difficult to separate out actual weakness limitations from pain."  The Veteran did "push off slightly while standing up from the chair.  He is slightly stooped forward.  He is not able to toe up on the left nearly as well as he is on the right.  He is unable to tandem gait."  The VA examiner opined that the Veteran's left arm symptoms "seems likely to have resulted from the surgery and would not have been an anticipated outcome.  The exacerbation of the [Veteran's] experiences is likely related to this primary event."  The assessment was a history of left arm fracture and re-fracture and ORIF which resulted in residual difficulties with left arm weakness, numbness, chronic pain, and decreased range of motion.  

On private outpatient treatment with Keith R. Birchard, M.D., in October 2005, the Veteran complained of left forearm pain.  A history of a broken left radius in 1975 fixed by ORIF at a VA medical center was noted.  The Veteran reported experiencing "problems with his left forearm with loss of [range of motion] as well as pain" since this surgery.  The Veteran also reported that his pain "is fairly constant" since surgery "although it is somewhat moderate."  His left forearm pain worsened with activity.  Objective examination showed a well-healed incision on the left forearm, some muscle atrophy, diminished range of motion in the left forearm with full pronation "but supination only to neutral which was "effectively a loss of 90 [degrees] of supination," a "satisfactory" range of motion in the left wrist, and no focal motor deficits of the left upper extremity.  X-rays of the left forearm showed a plate on the left radius, a healed fracture, a lost radial bow, an apparently straight radius, and no fractures "about the plate or any evidence of hardware failure."  Dr. Birchard stated that he thought that the Veteran's "loss of motion is due to his fracture and subsequent ORIF.  In the process of fixation the normal radial bow was lost and this is the likely explanation for his loss of motion."  The assessment was left forearm pain with loss of range of motion.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board notes that, following private disability evaluation in October 1992, Dr. Jump opined that the Veteran's loss of forearm supination rotation was most likely secondary to the internal radial fixation device implanted in 1975.  Setting aside the erroneous reference to the Veteran's left arm surgery in 1975 (as this surgery occurred in 1978) as a typographical error, Dr. Jump's opinion appears to be based entirely on the Veteran's reported immediate post-surgery history.  The Veteran stated in October 1992 that, following his left arm surgery, he experienced a loss of rotation in the left wrist, a loss of nearly 60 degrees of supination in the left wrist which he "never regained," and some decreased motion of the radial and ulnar deviation of the left wrist.  Similarly, following VA examination in June 2002, the VA examiner related the Veteran's current left arm disability (which he diagnosed as left arm weakness, numbness, chronic pain, and decreased range of motion) to his February 1978 surgery based on the Veteran's report that, following surgery, he experienced marked decreased function in the left arm with restricted range of motion and pronation and supination of the wrist and chronic pain and progressive weakness and numbness in the left arm.  In October 2005, Dr. Brichard also related the Veteran's post-surgical pain and loss of range of motion in the left forearm to his reported post-surgical history.

None of what the Veteran reported to the Dr. Jump in October 1992, to the June 2002 VA examiner, or to Dr. Brichard in October 2005 concerning his post-surgical history is supported by a review of the surgical treatment records dated in February 1978.  At that time, it was noted specifically that, on the second post-operative day, the Veteran had the range of motion of the left forearm was intact with supination to zero degrees and pronation to 90 degrees.  The Veteran also was advised specifically by his VA treating physicians following surgery in February 1978 that "he may not obtain full pronation-supination."  It was noted further in February 1978 that the Veteran did well post-operatively.  The June 2002 VA examiner undercut the probative value of his opinion when he stated that the Veteran's history was based only on his description of what had happened to him.  This finding persuasively suggests that, although the VA examiner stated in June 2002 that he had reviewed the claims file, he had not, in fact, reviewed the Veteran's February 1978 VA surgical treatment records prior to offering his opinion.  Dr. Brichard did not provide any rationale for his opinion that, during the Veteran's February 1978 ORIF, "the normal radial bow was lost and this is the likely explanation for his loss of motion." There also is no indication that either Dr. Jump or Dr. Brichard had access to or reviewed the Veteran's February 1978 surgical records prior to offering their opinions although the Board acknowledges that review of the claims file is not required to determine the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, to the extent that Dr. Jump in October 1992, the June 2002 VA examiner, or Dr. Brichard in October 2005 based their opinions on the Veteran's inaccurately reported immediate post-surgical history in February 1978, the Board finds that such medical evidence is not probative on the issue of whether the Veteran experienced additional disability as a result of VA surgical treatment in February 1978.  

On VA examination in August 2006, the Veteran complained of left arm pain which he rated as 5/10 on a pain scale (with 10/10 being the worst pain) with flare-ups which he rated as 10/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  The Veteran's 2 left arm injuries in 1977 and 1978 were noted along with his February 1978 VA surgical treatment following the second left arm injury.  He described his pain as located across the left forearm with spasms of pain up in to the left shoulder during flare-ups.  His flare-ups occurred 2-3 times a week "or with any use of the left forearm."  There also was loss of motion across the forearm, weakness, some numbness in to the fingers of the left hand, swelling, and lack of endurance.  Physical examination showed a well-healed surgical scar across the dorsal radial aspect of the left forearm which was 11 cm in length with tenderness "along this area."  Active and passive range of motion across the forearm and wrist were equal with 40 degrees of supination, 70 degrees of pronation, wrist extension to 80 degrees, wrist flexion to 75 degrees, wrist radial deviation to 20 degrees, and wrist ulnar deviation to 45 degrees.  The left shoulder had a full range of motion.  There was "some pain throughout these motions" in the left forearm.  There was a weakened grip "on the left compared to the right."  There also was decreased sensation in the left hand.  X-rays showed a healed radial shaft fracture with a 6-hole plate without significant angulation and some loss of the normal radial bow.  These x-ray findings were unchanged from prior x-rays taken in May 2000.  The VA examiner stated:

[S]urgical treatment of radial shaft fractures has known outcomes that include loss of supination and pronation.  They also include some other loss of function in the arm including weakness and lack of endurance with possible sensory loss as well.  Standard of care with operative treatment is to attempt to realign the fractured radius in anatomical alignment.  This is not always easily done or possible.  [The Veteran] did suffer a fracture to this radius six month prior and as noted in the operative report there was hypertrophic callus across this area.  The original fracture notes comminution, which means multiple fragments, which often makes it difficult to achieve anatomic alignment.  The operative report does document attempts to restore near anatomic alignment.  The postoperative x-rays do note some restoration of normal alignment but not perfect alignment to include the normal radial bow.

The VA examiner concluded that, although the Veteran had current left arm disability (which was characterized as loss of range of motion, increased pain, loss of strength, endurance, and some feelings of numbness), such disability "is a known outcome of treatments of radial shaft fractures with and without surgery and especially considering that this was a refracture six months after initial treatment for comminuted fracture."  This examiner also concluded that "the standard of care was followed and there is no compensable injury or event leading to [the Veteran's] current disability."  The diagnosis was status-post ORIF of left radial shaft fracture.

In an August 2007 addendum to the August 2006 VA examination report, the VA examiner who had seen the Veteran in August 2006 stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, again.  This VA examiner opined that the Veteran "did not suffer any additional disability of his left arm as a result of training, hospitalization, medical, or surgical treatment, or examination provided by the VA."

In November 2011, a VA examiner who had not treated or seen the Veteran previously stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner identified the Veteran's complaint of pain as the manifestation of left arm disability present when he sought VA treatment in February 1978.  This examiner noted that the Veteran reported in February 1978 "that he had lacked full pronation-supination of the left forearm" since a plaster cast had been removed from his left arm in October 1977.  This examiner stated that current manifestations of the Veteran's left arm disability included pain, swelling, lack of supination, and lack of strength.  He concluded that all current orthopedic manifestations of the Veteran's left arm fracture were due to the natural progress of the 1977 fracture, including pain, swelling, lack of supination, and lack of strength.  This examiner also concluded that there were no manifestations of left arm disability "which are unforeseeable results of the February 1978 VA surgical procedure."  His rationale was that the Veteran's February 1978 surgery "successfully treated the fracture.  The fracture is now healed.  The Veteran had pain and lack of motion prior to surgery."  The VA examiner stated that the Veteran's current complaints were not due to the 1978 surgery.  He finally concluded that there was no additional disability resulting from VA treatment.

The Board acknowledges the Veteran's lay statements and hearing testimony that he experienced additional left arm disability as a result of February 1978 VA surgical treatment.  The Board finds that the competent evidence does not indicate that the Veteran's current left arm disability was the result of this surgery and was instead the natural progress of the Veteran's initial 1977 left arm fracture which was treated by the February 1978 VA surgery.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995).  The opinions provided by Dr. Jump in October 1992, the VA examiner in June 2002, and by Dr. Brichard in October 2005 are not competent evidence linking the Veteran's left arm disability to the February 1978 VA surgical treatment for the reasons discussed above.  The Court also has directed the Board not to rely on any of the negative nexus opinions provided by Dr. Dimond during the course of the Veteran's appeal.  The remaining evidence of record is against the Veteran's assertions.  The VA examiner in May 1995 opined that the Veteran's angulation was related to his 1977 fracture and not the February 1978 VA surgery.  A different VA examiner opined in August 2006 that left arm disability such as the Veteran's current left arm disability was "a known outcome of treatments of radial shaft fractures with and without surgery."  This VA examiner also opined in August 2007 that the Veteran "did not suffer any additional disability of his left arm as a result of training, hospitalization, medical, or surgical treatment, or examination provided by the VA."  A third VA examiner opined in November 2011 that all current orthopedic manifestations of the Veteran's left arm fracture were due to the natural progress of the 1977 fracture, including pain, swelling, lack of supination, and lack of strength, and not due to the February 1978 VA surgical treatment.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which indicates that his current left arm disability was caused by his February 1978 VA surgical treatment.  The Board finally notes that, under the regulations in effect when the Veteran filed his 1151 claim in 1995, no finding of fault is required in determining whether additional compensation is payable as a result of disability related to VA treatment.  Id.  Absent such evidence, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left arm disability, claimed as due to VA surgical treatment in February 1978, is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  The Veteran is competent to report what he has experienced since his February 1978 ORIF of the left arm.  The Board concludes that his lay statements are less than credible in light of the competent medical evidence of record showing no clinical relationship between his current left arm disability and his February 1978 surgical treatment at a VA Medical Center.   The Veteran has not shown that he has the expertise required to diagnose left arm disability.  Nor is he competent to offer an opinion regarding any causal relationship between his VA surgical treatment in February 1978 and any current left arm disability.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between his VA surgical treatment in February 1978 and any current left arm disability.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for orthopedic left arm disability, claimed as due to VA surgical treatment in February 1978, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


